           Case 1:95-cr-00941-LAP Document 452
                                           451 Filed 12/10/20
                                                     12/09/20 Page 1 of 1




                                                    December 9, 2020
Hon. Loretta A. Preska
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

                                              RE:   United States v. Pedro Narvaez
                                                    United States v. Antonio Feliciano
                                                    United States v. John Muyet
                                                    95-Cr-941
Dear Judge Preska:

        In October 2020, the Court appointed me to represent Pedro Narvaez in connection
with his petition pursuant to 28 U.S.C. § 2255, currently pending before this Court. At about
the same time, the Court appointed Bobbi Sternheim to represent co-defendant Antonio
Feliciano, and Jeffrey Pittell to represent co-defendant John Muyet in connection with their §
2255 petitions. The Court set a briefing schedule, with petitioner supplemental briefs to be due
on December 11, 2020.

        With the consent of the government, Ms. Sternheim, Mr. Pittell, and I respectfully
request an extension of the briefing schedule. This case concerns a trial that occurred in the
mid-1990s. None of the necessary documents are electronically available. We have to this
point obtained some, but not all, of the relevant documents. Furthermore, the trial record in
this case is 5000 pages, which will require additional time to analyze. Accordingly, the parties
propose the following new briefing schedule:
                                                                 The briefing schedule proposed
      •   Defense Supplemental Briefs, due January 29, 2021
                                                                 above is approved.
      •   Govt. Response, due March 12, 2021
                                                                 SO ORDERED.
      •   Defense Reply, due March 26, 2021
                                                                 Dated:         December 10, 2020
          Thank you for your consideration.
                                                                                New York, New York

                                                    Sincerely,
                                                                  ___________________________
                                                              /s/ LORETTA A. PRESKA, U.S.D.J.

                                                    Florian Miedel
                                                    Counsel for Pedro Narvaez

Cc:       All counsel
